UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 1-08323 CIGNA Corporation (Exact name of registrant as specified in its charter) Delaware 06-1059331 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) Two Liberty Place, 1601 Chestnut Street Philadelphia, Pennsylvania 19192 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code (215) 761-1000 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo _ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer x Accelerated Filer Non-Accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes _No x As of October 26, 2007, 279,163,023 shares of the issuer's common stock were outstanding. CIGNA CORPORATION INDEX Page No. PART I. FINANCIAL INFORMATION Item 1.Consolidated Financial Statements Consolidated Statements of Income 1 Consolidated Balance Sheets 2 Consolidated Statements of Comprehensive Income and Changes in Shareholders' Equity 3 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations 26 Item 3.Quantitative and Qualitative Disclosures About Market Risk 53 Item 4.Controls and Procedures 54 PART II. OTHER INFORMATION Item 1.Legal Proceedings 55 Item 1A. Risk Factors 56 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 6.Exhibits 58 SIGNATURE 59 EXHIBIT INDEX E-1 As used herein, the Company refers to one or more of CIGNA Corporation and its consolidated subsidiaries. CIGNA Corporation Consolidated Statements of Income Three Months Ended Nine Months Ended September 30, September 30, (Inmillions, except per share amounts) 2007 2006 2007 2006 Revenues Premiums and fees $ 3,744 $ 3,433 $ 11,209 $ 10,070 Net investment income 281 296 840 924 Other revenues 361 360 1,082 1,150 Realized investment gains 27 48 37 198 Total revenues 4,413 4,137 13,168 12,342 Benefits and Expenses Health Care medical claims expense 1,659 1,595 5,107 4,536 Other benefit expenses 837 743 2,507 2,356 Other operating expenses 1,415 1,353 4,311 4,068 Total benefits and expenses 3,911 3,691 11,925 10,960 Income from Continuing Operations before Income Taxes 502 446 1,243 1,382 Income taxes (benefits): Current 125 158 420 477 Deferred 14 (14 ) (34 ) (22 ) Total taxes 139 144 386 455 Income from Continuing Operations 363 302 857 927 Income (loss) from Discontinued Operations, Net of Taxes 2 (4 ) (5 ) (4 ) Net Income $ 365 $ 298 $ 852 $ 923 Earnings Per Share - Basic: Income from continuing operations $ 1.30 $ 0.94 $ 3.01 $ 2.71 Income (loss) from discontinued operations - (0.01 ) (0.02 ) (0.01 ) Net income $ 1.30 $ 0.93 $ 2.99 $ 2.70 Earnings Per Share - Diluted: Income from continuing operations $ 1.28 $ 0.93 $ 2.95 $ 2.67 Income (loss) from discontinued operations - (0.01 ) (0.01 ) (0.01 ) Net income $ 1.28 $ 0.92 $ 2.94 $ 2.66 Dividends Declared Per Share $ 0.010 $ 0.008 $ 0.028 $ 0.025 The accompanying Notes to the Consolidated Financial Statements are an integral part of these statements. 1 CIGNA Corporation Consolidated Balance Sheets (Inmillions, except per share amounts) As of September 30, As of December 31, 2007 2006 Assets Investments: Fixed maturities, at fair value (amortized cost, $11,655; $11,202) $ 12,234 $ 11,955 Equity securities, at fair value (cost, $112; $112) 122 131 Mortgage loans 3,292 3,988 Policy loans 1,449 1,405 Real estate 48 117 Other long-term investments 527 418 Short-term investments 21 89 Total investments 17,693 18,103 Cash and cash equivalents 1,421 1,392 Accrued investment income 230 223 Premiums, accounts and notes receivable 1,603 1,459 Reinsurance recoverables 7,446 8,045 Deferred policy acquisition costs 787 707 Property and equipment 601 632 Deferred income taxes, net 942 926 Goodwill 1,774 1,736 Other assets, including other intangibles 524 611 Separate account assets 6,779 8,565 Total assets $ 39,800 $ 42,399 Liabilities Contractholder deposit funds $ 8,754 $ 9,164 Future policy benefits 8,092 8,245 Unpaid claims and claim expenses 4,164 4,271 Health Care medical claims payable 1,011 960 Unearned premiums and fees 487 499 Total insurance and contractholder liabilities 22,508 23,139 Accounts payable, accrued expenses and other liabilities 4,468 4,602 Short-term debt - 382 Long-term debt 1,793 1,294 Nonrecourse obligations 16 87 Separate account liabilities 6,779 8,565 Total liabilities 35,564 38,069 Contingencies — Note 15 Shareholders’ Equity Common stock (par value per share, $0.25; shares issued, 351; 160) 88 40 Additional paid-in capital 2,465 2,451 Net unrealized appreciation, fixed maturities $ 114 $ 187 Net unrealized appreciation, equity securities 7 22 Net unrealized depreciation, derivatives (26 ) (15 ) Net translation of foreign currencies 56 33 Postretirement benefits liability adjustment (327 ) (396 ) Accumulated other comprehensive loss (176 ) (169 ) Retained earnings 6,865 6,177 Less treasury stock, at cost (5,006 ) (4,169 ) Total shareholders’ equity 4,236 4,330 Total liabilities and shareholders’ equity $ 39,800 $ 42,399 Shareholders’ Equity Per Share $ 15.17 $ 14.63 The accompanying Notes to the Consolidated Financial Statements are an integral part of these statements. 2 CIGNA Corporation Consolidated Statements of Comprehensive Income and Changes in Shareholders’ Equity (Inmillions, except per share amounts) Three Months Ended September 30, 2007 2006 Compre- Share- Compre- Share- hensive holders’ hensive holders’ Income Equity Income Equity Common Stock, September 30 $ 88 $ 40 Additional Paid-In Capital, July 1 2,460 2,428 Effect of issuance of stock for employee benefit plans 5 12 Additional Paid-In Capital, September 30 2,465 2,440 Accumulated Other Comprehensive Loss, July 1 (257 ) (682 ) Net unrealized appreciation, fixed maturities $ 51 51 $ 152 152 Net unrealized appreciation (depreciation), equity securities (3 ) (3 ) 4 4 Net unrealized appreciation on securities 48 156 Net unrealized appreciation (depreciation), derivatives (1 ) (1 ) 10 10 Net translation of foreign currencies 18 18 13 13 Postretirement benefits liability adjustment 16 16 - - Other comprehensive income 81 179 Accumulated Other Comprehensive Loss, September 30 (176 ) (503 ) Retained Earnings, July 1 6,513 5,686 Net income 365 365 298 298 Effects of issuance of stock for employee benefit plans (10 ) (7 ) Common dividends declared (3 ) (3 ) Retained Earnings, September 30 6,865 5,974 Treasury Stock, July 1 (4,795 ) (2,778 ) Repurchase of common stock (236 ) (931 ) Other, primarily issuance of treasury stock for employee benefit plans 25 15 Treasury Stock, September 30 (5,006 ) (3,694 ) Total Comprehensive Income and Shareholders’ Equity $ 446 $ 4,236 $ 477 $ 4,257 The accompanying Notes to the Consolidated Financial Statements are an integral part of these statements. 3 CIGNA Corporation Consolidated Statements of Comprehensive Income and Changes in Shareholders’ Equity (Inmillions, except per share amounts) Nine Months Ended September 30, 2007 2006 Compre- Share- Compre- Share- hensive holders’ hensive holders’ Income Equity Income Equity Common Stock, January 1 $ 40 $ 40 Effect of issuance of stock for stock split 48 - Common Stock, September 30 88 40 Additional Paid-In Capital, January 1 2,451 2,385 Effect of issuance of stock for employee benefit plans 62 55 Effect of issuance of stock for stock split (48 ) - Additional Paid-In Capital, September 30 2,465 2,440 Accumulated Other Comprehensive Loss, January 1 prior to implementation effect (169 ) (509 ) Implementation effect of SFAS No.155 (see Note 2) (12 ) - Accumulated Other Comprehensive Loss, January 1 as adjusted (181 ) (509 ) Net unrealized depreciation, fixed maturities $ (73 ) (73 ) $ (10 ) (10 ) Net unrealized depreciation, equity securities (3 ) (3 ) (1 ) (1 ) Net unrealized depreciation on securities (76 ) (11 ) Net unrealized appreciation (depreciation), derivatives (11 ) (11 ) 1 1 Net translation of foreign currencies 23 23 25 25 Postretirement benefits liability adjustment 69 69 - - Minimum pension liability - - (9 ) (9 ) Other comprehensive income 5 6 Accumulated Other Comprehensive Loss, September 30 (176 ) (503 ) Retained Earnings, January 1 prior to implementation effects 6,177 5,162 Implementation effect of SFAS No. 155 (see Note 2) 12 - Implementation effect of FIN 48 (see Note 2) (29 ) - Retained Earnings, January 1 as adjusted 6,160 5,162 Net income 852 852 923 923 Effects of issuance of stock for employee benefit plans (139 ) (102 ) Common dividends declared (8 ) (9 ) Retained Earnings, September 30 6,865 5,974 Treasury Stock, January 1 (4,169 ) (1,718 ) Repurchase of common stock (1,158 ) (2,226 ) Other, primarily issuance of treasury stock for employee benefit plans 321 250 Treasury Stock, September 30 (5,006 ) (3,694 ) Total Comprehensive Income and Shareholders’ Equity $ 857 $ 4,236 $ 929 $ 4,257 The accompanying Notes to the Consolidated Financial Statements are an integral part of these statements. 4 CIGNA Corporation Consolidated Statements of Cash Flows (Inmillions) Nine Months Ended September 30, 2007 2006 Cash Flows from Operating Activities Net income $ 852 $ 923 Adjustments to reconcile net income to net cash provided by operating activities: Loss from discontinued operations 5 4 Insurance liabilities 17 (283 ) Reinsurance recoverables 59 81 Deferred policy acquisition costs (79 ) (45 ) Premiums, accounts and notes receivable (120 ) 98 Other assets (125 ) (17 ) Accounts payable, accrued expenses and other liabilities 76 (236 ) Current income taxes 54 214 Deferred income taxes (34 ) (22 ) Realized investment gains (37 ) (198 ) Depreciation and amortization 147 155 Gains on sales of businesses (excluding discontinued operations) (36 ) (48 ) Mortgage loans originated and held for sale (5 ) (315 ) Proceeds from sales of mortgage loans held for sale 1 99 Other, net (9 ) (30 ) Net cash provided by operating activities 766 380 Cash Flows from Investing Activities Proceeds from investments sold: Fixed maturities 657 2,591 Equity securities 25 18 Mortgage loans 1,219 363 Other (primarily short-term and other long-term investments) 166 1,133 Investment maturities and repayments: Fixed maturities 662 677 Mortgage loans 96 291 Investments purchased: Fixed maturities (1,711 ) (2,172 ) Equity securities (13 ) (42 ) Mortgage loans (608 ) (908 ) Other (primarily short-term and other long-term investments) (311 ) (515 ) Property and equipment sales 74 1 Property and equipment purchases (183 ) (94 ) Cash provided by investing activities of discontinued operations 65 32 Other acquisitions/dispositions, net cash used (40 ) (18 ) Conversion of single premium annuity business - (45 ) Other, net (5 ) - Net cash provided by investing activities 93 1,312 Cash Flows from Financing Activities Deposits and interest credited to contractholder deposit funds 370 396 Withdrawals and benefit payments from contractholder deposit funds (397 ) (512 ) Change in cash overdraft position 36 12 Net proceeds on issuance of long-term debt 498 - Repayment of long-term debt (378 ) (100 ) Repurchase of common stock (1,185 ) (2,181 ) Issuance of common stock 231 197 Common dividends paid (8 ) (9 ) Net cash used in financing activities (833 ) (2,197 ) Effect of foreign currency rate changes on cash and cash equivalents 3 4 Net increase (decrease) in cash and cash equivalents 29 (501 ) Cash and cash equivalents, beginning of period 1,392 1,709 Cash and cash equivalents, end of period $ 1,421 $ 1,208 Supplemental Disclosure of Cash Information: Income taxes paid, net of refunds $ 327 $ 232 Interest paid $ 83 $ 72 The accompanying Notes to the Consolidated Financial Statements are an integral part of these statements. 5 CIGNA CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION The consolidated financial statements include the accounts of CIGNA Corporation, its significant subsidiaries, and variable interest entities of which CIGNA is the primary beneficiary, which are referred to collectively as “the Company.”Intercompany transactions and accounts have been eliminated in consolidation.These consolidated financial statements were prepared in conformity with accounting principles generally accepted in the United States of America (GAAP). The interim consolidated financial statements are unaudited but include all adjustments (including normal recurring adjustments) necessary, in the opinion of management, for a fair statement of financial position and results of operations for the periods reported.The interim consolidated financial statements and notes should be read in conjunction with the Consolidated Financial Statements and Notes in the Company’s Annual Report to Shareholders and Form 10-K for the year ended December 31, 2006. The preparation of interim consolidated financial statements necessarily relies heavily on estimates.This and certain other factors, such as the seasonal nature of portions of the health care and related benefits business as well as competitive and other market conditions, call for caution in estimating full year results based on interim results of operations. All weighted average shares, per share amounts and references to stock compensation for all periods presented have been adjusted to reflect the three-for-one stock split effective June 4, 2007 (see Note 4).Par value and treasury stock were not affected by the stock split and, as a result, the Company reclassified $48 million from additional paid-in capital to common stock to reflect the issuance of approximately 191 million in additional shares at par value. Beginning in 2007, the Company reports the results of the run-off retirement business in Other Operations.Prior periods have been restated to conform to this presentation. Discontinued operations.Summarized financial data for discontinued operations primarily represents: · a tax benefit recognized in the third quarter of 2007 associated with the disposition of Lovelace Health Systems, Inc. in 2003 as discussed in Note 12; · an impairment loss recorded in the second quarter of 2007 associated with the sale of the Chilean insurance operations as discussed in Note 3; · realized gains on the disposition of certain directly-owned real estate investments during thenine months ended September 30, 2007 and the third quarter of 2006 as discussed in Note 9; and · an impairment loss recorded in the third quarter of 2006 associated with the probable sale of the Brazilian life insurance operations as discussed in Note 3. Three Months Nine Months Ended Ended September 30, September 30, (In millions) 2007 2006 2007 2006 Income before income taxes $ - $ 19 $ 25 $ 19 Income (taxes) benefits 2 (7 ) (7 ) (7 ) Income from operations 2 12 18 12 Impairment losses, net of tax - (16 ) (23 ) (16 ) Income (loss) from discontinued operations, net of tax $ 2 $ (4 ) $ (5 ) $ (4 ) Unless otherwise indicated, amounts in these Notes exclude the effects of discontinued operations. Variable interest entities.During the first and second quarters of 2007, certain real estate joint ventures and the remaining entity that issues investment products liquidated their primary assets and liabilities.As a result, as of September 30, 2007, the Company consolidated $5 million in assets and $5 million in liabilities as the primary beneficiary of one real estate joint venture and no longer consolidates any assets or liabilities related to collateralized loan obligations (CLO).As of December 31, 2006, the Company consolidated $57 million in assets and $47 million in liabilities related to real estate joint ventures, and $55 million 6 in assets and $26 million in liabilities related to CLO’s. NOTE 2 – RECENT ACCOUNTING PRONOUNCEMENTS Uncertain tax positions.Effective January 1, 2007, the Company implemented Financial Accounting Standards Board (FASB) Interpretation No. (FIN) 48, "Accounting for Uncertainty in Income Taxes." This interpretation provides guidance for recognizing and measuring uncertain tax positions that are "more likely than not" to result in a benefit if challenged by the Internal Revenue Service (IRS).The guidance clarifies that the amount of tax benefit recognized should be measured using management's best estimate based on the most favorable expected benefit with greater than fifty percent likelihood of being realized.The interpretation also requires that interest expense and penalties be recognized for any reserved portion of an uncertain tax position beginning when the effect of that position is reported to tax authorities.The cumulative effect of implementing the interpretation for unrecognized tax benefits decreased opening retained earnings by $29 million.See Note 12 for additional information. Certain financial instruments.Effective January 1, 2007, the Company implemented Statement of Financial Accounting Standards (SFAS) No. 155, "Accounting for Certain Hybrid Financial Instruments," an amendment of FASB Statements No. 133 and 140. This standard clarifies when certain financial instruments and features of financial instruments must be treated as derivatives and reported on the balance sheet at fair value with changes in fair value reported in net income. At adoption, the Company elected to fair value certain existing investments in preferred stock and debt securities with call or conversion features (hybrid securities) and future changes in the fair value of these investments will be reported in net income. As a result, the Company reclassified $12 million after-tax of unrealized appreciation from the opening balance of accumulated other comprehensive loss to retained earnings with no net change to total shareholders' equity. In addition, this standard may affect future income recognition for certain future financial instruments if the fair value election is used or if additional derivatives are identified because any changes in their fair values will be recognized in net income each period. See Note 9 for a review of instruments that the Company has elected to fair value. Deferred acquisition costs.Effective January 1, 2007, the Company implemented the American Institute of Certified Public Accountants’ (AICPA) Statement of Position (SOP) 05-1, "Accounting by Insurance Enterprises for Deferred Acquisition Costs in Connection With Modifications or Exchanges of Insurance Contracts."The SOP requires that deferred acquisition costs be expensed in full when the original contract is substantially changed by election or amendment of an existing contract feature or by replacement with a new contract.There were no material effects to the consolidated financial statements at implementation.Although substantial contract changes are not expected to occur, the effect of this SOP in future periods may vary based on the nature and volume of any such contract changes. Pension and other postretirement benefit plans.In 2006, the FASB issued SFAS No. 158, "Employers' Accounting for Defined Benefit Pension and Other Postretirement Benefits Plans," requiring that the overfunded or underfunded status of all defined benefit postretirement plans be measured as the difference between the fair value of plan assets and the benefit obligation and recognized in the balance sheet.Changes in actuarial gains and losses and prior service costs are required to be recognized in accumulated other comprehensive income (loss), net of tax, each period.The Company implemented this standard effective December 31, 2006.Liabilities for pension benefits and other postretirement benefits are recorded in accounts payable, accrued expenses and other liabilities on the Company’s balance sheet.The implementation of SFAS No. 158 did not impact the Company's pension expense, funding requirements or financial covenants.See Note 8 for further information on pension and other postretirement benefit plans. Fair value measurements. In 2006, the FASB issued SFAS No. 157, "Fair Value Measurements," to expand disclosures about fair value measurements and to clarify how to measure fair value by focusing on the price that would be received when selling an asset or paid to transfer a liability (exit price).Implementation is required in the first quarter of 2008 with any changes to the fair values of assets or liabilities to be reported generally in net income.For fixed maturities and equity securities held for sale and derivatives that hedge future cash flows, changes in fair value will be reported in 7 accumulated other comprehensive income (loss) for the period.Although the Company’s evaluation of these new requirements continues, estimates of the fair values of the assets and liabilities for reinsurance contracts covering guaranteed minimum income benefits under certain variable annuity contracts issued by other insurance companies, including related retrocessional contracts from third parties, will be impacted by these new requirements. The assumptions used to estimate the fair value of these contracts will be determined using a market-based view of an exit price rather than using historical market data and actual experience to establish the Company’s future expectations.These assumptions include market returns and volatilities of the underlying equity and bond mutual fund investments, interest rates, mortality, lapse and annuity election rates, retrocessional credit, and risk and profit charges. For many of these assumptions, there is limited or no observable market data so determining an exit price under SFAS No. 157 requires significant judgment. Based on current market conditions, changes in these assumptions are expected to have an adverse impact on the Run-off Reinsurance segment and the Company’s results of operations at implementation, which may be material. However, the impact on the Company’s financial condition at implementation is not expected to be material.In addition, the Company’s results of operations related to this business are likely to be more volatile in future years as changes in the fair values of these assets and liabilities are recognized in net income each period.The actual effect on the Company’s results of operations and financial condition will also depend on the market values of the underlying equity and bond mutual fund investments and interest rate levels at implementation.The Company continues to evaluate these new requirements to determine whether their implementation will result in material changes to the fair value measurements of its assets and liabilities other than for reinsurance contracts covering guaranteed minimum income benefits under certain variable annuity contracts issued by other insurance companies, including related retrocessional contracts from third parties. Fair value option.In 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities," which permits entities to choose fair value measurement of many financial instruments with subsequent changes in fair value to be reported in net income for the period. This choice is made for each individual financial instrument, is irrevocable and, after implementation, must be determined when the entity first commits to or recognizes the financial instrument.Implementation is required in the first quarter of 2008 with any changes in the measurement of existing financial instruments to be reported as an adjustment to the opening balance of retained earnings.The Company is presently evaluating these new requirements to determine whether the fair value election will be used for various financial assets and liabilities at implementation or for financial assets and liabilities acquired subsequently. Investment company audit guide.In 2007, the AICPA issued SOP 07-1, "Clarification of the Scope of the Audit and Accounting Guide Investment Companies and Accounting by Parent Companies and Equity Method Investors for Investments in Investment Companies" to explain when an entity should account for assets and liabilities at fair value with changes in fair value included in net income each period. The SOP also addresses when companies should retain this fair value accounting in their consolidated financial statements.Although implementation is currently required as of January 1, 2008, the FASB has proposed an indefinite delay.Changes in measurement for entities that are newly subject to fair value accounting will be reflected as an adjustment to the opening balance of retained earnings. Entities that should discontinue fair value accounting will be required to account for their investments under other applicable GAAP on a prospective basis. The Company is presently evaluating these new requirements to determine whether any changes to current accounting will result at implementation. 8 NOTE 3 – ACQUISITIONS AND DISPOSITIONS The Company may from time to time acquire or dispose of assets, subsidiaries or lines of business.Significant transactions are described below. Sagamore Health Network Acquisition.Effective August 1, 2007, the Company acquired Sagamore Health Network, Inc.Sagamore is a preferred provider rental network with claims re-pricing, medical management, and utilization management capabilities.It provides access to a preferred provider network consisting of 9,400 primary care physicians, 26,600 specialists, 1,100 ancillary providers, and 210 hospitals.Sagamore serves health claims payer organizations, self-insured employers and third-party administrators primarily in Indiana.Sagamore writes no direct health coverage. The results of Sagamore are included in the accompanying consolidated financial statements from the date of the acquisition. Star-HRG Acquisition.On July 11, 2006, the Company acquired the operating assets of Star-HRG, a leading provider of low cost health plans and other employee benefits coverage for hourly and part-time workers and their families, for $156 million, including assumed liabilities.The acquisition was accounted for as a purchase, and was financed through the issuance of a note payable to the seller for $151 million, of which $73 million was paid in 2006.The results of Star-HRG are included in the accompanying consolidated financial statements from the date of the acquisition. Sale of the Chilean Insurance Operations.On August 10, 2007, the Company completed the sale of its Chilean insurance operations, which was classified as a discontinued operation in the second quarter of 2007.The Company recognized an impairment loss in the second quarter of 2007 for this business of $23 million after-tax primarily relating to the write-off of unrecoverable tax assets and foreign currency translation losses.As of December 31, 2006, the assets and liabilities of the Chilean insurance operations, which were held for sale, were reported in other assets and accounts payable, accrued expenses and other liabilities. Sale of the Brazilian Life Insurance Operations.During 2006, the Company entered into negotiations to sell its Brazilian life insurance business and classified this business as discontinued operations.The Company recognized in the third quarter of 2006 an impairment loss with respect to this business of $16 million after-tax, primarily related to the write-off of unrecoverable foreign tax credits and foreign currency translation losses. The sale, which is subject to regulatory approvals, is expected to close by the end of 2007. NOTE 4 – EARNINGS PER SHARE On April 25, 2007, the Company's Board of Directors approved a three-for-one stock split (in the form of a stock dividend) of the Company's common shares.The stock split was effective on June 4, 2007 for shareholders of record as of the close of business on May 21, 2007.All weighted average shares, per share amounts and references to stock compensation data for all periods presented have been adjusted to reflect the effect of the stock split. 9 Basic and diluted earnings per share were computed as follows: (Dollars in millions, except Effect of per share amounts) Basic Dilution Diluted Three Months Ended September 30, 2007 Income from continuing operations $ 363 - $ 363 Shares (in thousands): Weighted average 279,883 - 279,883 Options and restricted stock grants 4,579 4,579 Total shares 279,883 4,579 284,462 EPS $ 1.30 $ (0.02 ) $ 1.28 2006 Income from continuing operations $ 302 - $ 302 Shares (in thousands): Weighted average 319,743 - 319,743 Options and restricted stock grants 4,961 4,961 Total shares 319,743 4,961 324,704 EPS $ 0.94 $ (0.01 ) $ 0.93 Nine Months Ended September 30, 2007 Income from continuing operations $ 857 - $ 857 Shares (in thousands): Weighted average 284,917 - 284,917 Options and restricted stock grants 5,316 5,316 Total shares 284,917 5,316 290,233 EPS $ 3.01 $ (0.06 ) $ 2.95 2006 Income from continuing operations $ 927 - $ 927 Shares (in thousands): Weighted average 341,789 - 341,789 Options and restricted stock grants 5,788 5,788 Total shares 341,789 5,788 347,577 EPS $ 2.71 $ (0.04 ) $ 2.67 The following outstanding employee stock options were not included in the computation of diluted earnings per share because their effect would have increased diluted earnings per share (antidilutive) as their exercise price was greater than the average share price of the Company's common stock for the period. Three Months Nine Months Ended Ended September 30, September 30, (In millions) 2007 2006 2007 2006 Antidilutive options 1.6 5.4 1.6 4.5 The Company held 71,788,175 shares of common stock in Treasury as of September 30, 2007, and 57,460,553 shares as of September 30, 2006.Treasury shares were not affected by the stock split. NOTE 5 – HEALTH CARE MEDICAL CLAIMS PAYABLE Medical claims payable for the Health Care segment reflects estimates of the ultimate cost of claims that have been incurred but not yet reported, those which have been reported but not yet paid (reported claims in process) and other medical expense payable, which primarily comprises accruals for provider incentives and other amounts payable to providers. Incurred but not yet reported comprises the majority of the reserve balance as follows: September 30, December 31, (In millions) 2007 2006 Incurred but not yet reported $ 832 $ 820 Reported claims in process 133 95 Other medical expense payable 46 45 Medical claims payable $ 1,011 $ 960 10 Activity in medical claims payable was as follows: For the period ended September 30, December 31, (Inmillions) 2007 2006 Balance at January 1, $ 960 $ 1,165 Less:Reinsurance and other amounts recoverable 250 342 Balance at January 1, net 710 823 Incurred claims related to: Current year 5,189 6,284 Prior years (82 ) (173 ) Total incurred 5,107 6,111 Paid claims related to: Current year 4,471 5,615 Prior years 582 609 Total paid 5,053 6,224 Ending Balance, net 764 710 Add:Reinsurance and other amounts recoverable 247 250 Ending Balance $ 1,011 $ 960 Reinsurance and other amounts recoverable reflect amounts due from policyholders to cover incurred but not reported and pending claims for minimum premium products and certain administrative services only business where the right of offset does not exist. For the nine months ended September 30, 2007, actual experience differed from the Company’s key assumptions, resulting in favorable incurred claims related to prior years’ medical claims payable of $82 million, or 1.3% of the current year incurred claims as reported for the year ended December 31, 2006. Actual completion factors resulted in a reduction in medical claims payable of $45 million, or 0.7% of the current year incurred claims as reported for the year ended December 31, 2006 for the insured book of business. Actual medical cost trend resulted in a reduction in medical claims payable of $37 million, or 0.6% of the current year incurred claims as reported for the year ended December 31, 2006 for the insured book of business. The favorable impact in 2007 relating to completion factor and medical cost trend variances is primarily due to the release of the provision for moderately adverse conditions, which is a component of the assumptions for both completion factors and medical cost trend, established for claims incurred related to 2006.This release was substantially offset by the provision for moderately adverse conditions established for claims incurred related to 2007. For the year ended December 31, 2006, actual experience differed from the Company's key assumptions, resulting in favorable incurred claims related to prior years’ medical claims payable of $173 million, or 2.6% of the current year incurred claims as reported for the year ended December 31, 2005.The favorable impact in 2006 is due to faster than expected completion factors and lower than expected medical cost trends, both of which included an assumption for moderately adverse experience. For the year ended December 31, 2006, actual completion factors resulted in a reduction of the medical claims payable of $99 million or 1.5% of the current year incurred claims as reported for the year ended December 31, 2005 for the insured book of business. Completion factors in 2006 reflected better than expected time to process claims, driven by higher auto-adjudication rates, the impact of claim recoveries and more timely submissions of provider claims.For the year ended December 31, 2006, actual medical cost trend resulted in a reduction of the medical claims payable of $74 million or 1.1% of the current year incurred claims as reported for the year ended December 31, 2005 for the insured book of business.The better than expected medical cost trend in 2006 was driven by lower inpatient, outpatient and pharmacy service utilization and lower than expected unit cost trends.The lower than expected unit cost trends reflected provider contracting initiatives and the mix of services provided. 11 The corresponding impact of favorable prior year development on net income was $10 million for the nine months ended September 30, 2007 and $54 million for the year ended December 31, 2006, or 0.2% in 2007 and 0.8% in 2006 of the current year incurred claims as reported for the years ended December 31, 2006 and 2005, respectively.The change in the amount of the incurred claims related to prior years in the medical claims payable liability does not directly correspond to an increase or decrease in the Company's net income recognized for the following reasons: First, due to the nature of the Company's retrospectively experience-rated business, only adjustments to medical claims payable on accounts in deficit affect net income.An increase or decrease to medical claims payable on accounts in deficit, in effect, accrue to the Company and directly impact net income.An account is in deficit when the accumulated medical costs and administrative charges, including profit charges, exceed the accumulated premium received.Adjustments to medical claims payable on accounts in surplus accrue directly to the policyholder with no impact on the Company’s net income.An account is in surplus when the accumulated premium received exceeds the accumulated medical costs and administrative charges, including profit charges. Second, the Company consistently recognizes the actuarial best estimate of the ultimate liability within a level of confidence, as required by actuarial standards of practice, which require that the liabilities be adequate under moderately adverse conditions.As the Company establishes the liability for each incurral year, the Company ensures that its assumptions appropriately consider moderately adverse conditions. When a portion of the development related to the prior year incurred claims is offset by an increase deemed appropriate to address moderately adverse conditions for the current year incurred claims, the Company does not consider that offset amount as having any impact on net income. The determination of liabilities for Health Care medical claims payable requires the Company to make critical accounting estimates.See Note 2(O) in the Company’s 2006 Annual Report to Shareholders for additional information. NOTE 6 – GUARANTEED MINIMUM DEATH BENEFIT CONTRACTS The Company’s reinsurance operations, which were discontinued in 2000 and are now an inactive business in run-off mode, reinsured a guaranteed minimum death benefit under certain variable annuities issued by other insurance companies.These variable annuities are essentially investments in mutual funds combined with a death benefit.The Company has equity and other market exposures as a result of this product. The determination of liabilities for guaranteed minimum death benefits requires the Company to make critical accounting estimates.The Company regularly evaluates the assumptions used in establishing reserves and changes its estimates if actual experience or other evidence suggests that earlier assumptions should be revised.If actual experience differs from the assumptions (including lapse, partial surrender, mortality, interest rates and volatility) used in estimating these reserves, the resulting change could have a material adverse effect on the Company’s consolidated results of operations, and in certain situations, could have a material adverse effect on the Company’s financial condition.The Company had future policy benefit reserves for guaranteed minimum death benefit contracts of $827 million as of September 30, 2007, and $862 million as of December 31, 2006. The following list provides information about the Company’s reserving methodology and assumptions for guaranteed minimum death benefits as of September 30, 2007: · The reserves represent estimates of the present value of net amounts expected to be paid, less the present value of net future premiums.Included in net amounts expected to be paid is the excess of the guaranteed death benefits over the values of the contractholders’ accounts (based on underlying equity and bond mutual fund investments). · The reserves include an estimate for partial surrenders that essentially lock in the death benefit for a particular policy based on annual election rates that vary from 0-17% depending on the net amount at risk for each policy and whether surrender charges apply. · The mean investment performance assumption is 5% considering the Company’s program to reduce equity market exposures using futures 12 contracts.In addition, the results of futures contracts are reflected in the liability calculation as a component of investment returns. · The volatility assumption is 15-30%, varying by equity fund type; 3-8%, varying by bond fund type; and 1% for money market funds. · The discount rate is 5.75%. · The mortality assumption is 70-75% of the 1994 Group Annuity Mortality table, with 1% annual improvement beginning January 1, 2000. · The lapse rate assumption is 0-15%, depending on contract type, policy duration and the ratio of the net amount at risk to account value. As of September 30, 2007, the aggregate fair value of the underlying mutual fund investments was $32.6 billion.The death benefit coverage in force as of that date (representing the amount that the Company would have to pay if all of the approximately 790,000 contractholders had died on that date) was $4.0 billion.The death benefit coverage in force represents the excess of the guaranteed benefit amount over the fair value of the underlying mutual fund investments. The notional amount of futures contract positions held by the Company at September 30, 2007 was $585 million.The Company recorded in other revenues pre-tax losses of $11 million for the third quarter and $46 million for the nine months ended September 30, 2007, compared with pre-tax losses of $32 million for the third quarter and $56 million for the nine months ended September 30, 2006 from futures contracts.Expense offsets reflecting corresponding changes in liabilities for these guaranteed minimum death benefit contracts were included in benefits and expenses. For further information and details on these contracts and the program adopted to reduce related equity market risk, refer to Note 7 of the Company’s 2006 Annual Report to Shareholders. NOTE 7 – REINSURANCE In the normal course of business, the Company’s insurance subsidiaries enter into agreements with other insurance companies to assume and cede reinsurance.Reinsurance is ceded primarily to limit losses from large exposures and to permit recovery of a portion of direct losses.Reinsurance does not relieve the originating insurer of liability. The Company evaluates the financial condition of its reinsurers and monitors its concentrations of credit risk. Retirement benefits business.The Company had a reinsurance recoverable of $2.1 billion as of September 30, 2007, and $2.5 billion as of December 31, 2006 from Prudential Retirement Insurance and Annuity Company resulting from the sale of the retirement benefits business, which was primarily in the form of a reinsurance arrangement.The reinsurance recoverable is secured primarily by fixed maturities and mortgage loans held in a business trust established by the reinsurer.This recoverable is reduced as the Company’s reinsured liabilities are paid or directly assumed by the reinsurer. Individual life and annuity reinsurance. The Company had a reinsurance recoverable of $4.7 billion at September 30, 2007 and $4.8 billion at December 31, 2006, from The Lincoln National Life Insurance Company that resulted from the 1998 sale of the Company’s individual life insurance and annuity business through an indemnity reinsurance arrangement. Unicover and other run-off reinsurance.The Company’s Run-off Reinsurance operations reinsured workers’ compensation and personal accident business in the United States and London markets. This included participation in a workers’ compensation reinsurance pool formerly managed by Unicover Managers, Inc. The Company purchased extensive retrocessional reinsurance for the Unicover contracts (through the pool) and also purchased retrocessional coverage for its other workers compensation and personal accident assumed risks.Although the Company is involved in a retrocessional enforcement arbitration, other disputes concerning the retrocessional contracts have been resolved.See Note 15“Litigation and Other Legal Matters” for more information regarding these disputes. 13 The Company’s payment obligations under these contracts are based on ceding companies’ claim payments relating to accidents and injuries.These claim payments can in some cases extend many years into the future, and the amount of the ceding companies’ ultimate claims, and therefore the amount of the Company’s ultimate payment obligations and ultimate collection from retrocessionaires may not be known with certainty for some time. The Company’s reserves for underlying reinsurance exposures assumed by the Company, as well as for amounts recoverable from retrocessionaires, are considered appropriate as of September 30, 2007, based on current information.However, it is possible that future developments could have a material adverse effect on the Company’s consolidated results of operations and, in certain situations, could have a material adverse effect on the Company’s financial condition.The Company bears the risk of loss if its payment obligations to cedents increase or if its retrocessionaires are unable to meet, or successfully challenge, their reinsurance obligations to the Company. Other reinsurance.The Company could have losses if reinsurers fail to indemnify the Company on other reinsurance arrangements, either because of reinsurer insolvencies or contract disputes.However, management does not expect charges for other unrecoverable reinsurance to have a material adverse effect on the Company’s consolidated results of operations, liquidity or financial condition. Effects of reinsurance.In the Company’s consolidated income statements, premiums and fees were net of ceded premiums, and benefits and expenses were net of reinsurance recoveries, in the following amounts: Three Months Nine Months Ended Ended September 30, September 30, (In millions) 2007 2006 2007 2006 Ceded premiums and fees Individual life insurance and annuity business sold $ 52 $ 59 $ 166 $ 187 Other 55 57 170 155 Total $ 107 $ 116 $ 336 $ 342 Reinsurance recoveries Individual life insurance and annuity business sold $ 84 $ 85 $ 242 $ 238 Other 40 60 96 105 Total $ 124 $ 145 $ 338 $ 343 NOTE 8 – PENSION AND OTHER POSTRETIREMENT BENEFIT PLANS Pension and other postretirement benefits liability. For the nine months ended September 30, 2007, the Company’s postretirement benefits liability adjustment decreased by $106 million pre-tax ($69 million after-tax) resulting in an increase to shareholders’ equity.The decrease in the liability was primarily due to net amortization of actuarial losses, the annual update of census data, favorable medical claim experience, and lower than expected election rates in the Company’s postretirement medical plan. Through the nine months ended September 30, 2006, the Company’s minimum pension liability increased by $13 million pre-tax ($9 million after-tax) resulting in a decrease to shareholders’ equity. This increase in the liability was primarily due to an update of plan census data. 14 Pension benefits.Components of net pension cost were as follows: Three Months Nine Months Ended Ended September 30, September 30, (In millions) 2007 2006 2007 2006 Service cost $ 18 $ 18 $ 55 $ 53 Interest cost 58 56 173 167 Expected return on plan assets (53 ) (52 ) (157 ) (156 ) Amortization of: Net loss from past experience 30 38 89 114 Prior service cost - - (1 ) - Net pension cost $ 53 $ 60 $ 159 $ 178 The Company funds its qualified pension plans by at least the minimum amount required by the Employee Retirement Income Security Act of 1974, as amended (ERISA). The Company does not expect to make, nor is required to make contributions to its primary qualified domestic pension plan in 2007. Other postretirement benefits. Components of net other postretirement benefit cost were as follows: Three Months Nine Months Ended Ended September 30, September 30, (In millions) 2007 2006 2007 2006 Service cost $ - $ 1 $ 1 $ 2 Interest cost 6 7 18 19 Expected return on plan assets - - (1 ) (1 ) Amortization of: Net gain from past experience (2 ) (1 ) (5 ) (2 ) Prior service cost (4 ) (5 ) (12 ) (13 ) Net other postretirement benefit cost $ - $ 2 $ 1 $ 5 NOTE 9 – INVESTMENTS Realized Investment Gains and Losses The following realized gains and losses on investments exclude amounts required to adjust future policy benefits for certain annuities: Three Months Nine Months Ended Ended September 30, September 30, (In millions) 2007 2006 2007 2006 Fixed maturities $ (9 ) $ (18 ) $ (17 ) $ (32 ) Equity securities - (1 ) 11 (6 ) Mortgage loans 7 (1 ) 6 (7 ) Real estate 1 - 1 - Other investments, including derivatives 28 68 36 243 Realized investment gains from continuing operations, before income taxes 27 48 37 198 Less income taxes 10 14 13 67 Realized investment gains from continuing operations 17 34 24 131 Realized investment gains from discontinued operations before income taxes - 19 25 19 Less income taxes - 7 9 7 Realized investment gains from discontinued operations - 12 16 12 Net realized investment gains $ 17 $ 46 $ 40 $ 143 For the third quarter ended September 30, 2007, realized investment results from continuing operations, compared with the same period in 2006, reflect lower gains in other investments from sales of equity interests in real estate limited liability entities, partially offset by lower losses on sales of fixed maturities. For the nine months ended September 30, 2007, realized investment results from continuing operations, compared with the same period in 2006, reflect lower gains in other investments from sales of equity interests in real estate limited liability entities, partially offset by lower impairments of fixed maturities and equity securities. For all periods noted in the above table, realized investment results from discontinued operations reflect gains on the sales of directly-owned real estate properties held for the production of investment income.Proceeds on these sales have 15 been separately disclosed in the Company’s Consolidated Statement of Cash Flows. Fixed Maturities and Equity Securities Securities in the following table are included in fixed maturities and equities on the Company’s balance sheet.These securities are carried at fair value with changes in fair value reported in other revenues for trading securities and in realized investment gains for hybrid securities, beginning after the implementation of SFAS No. 155 on January 1, 2007. As of As of (In millions) September 30, 2007 December 31, 2006 Included in fixed maturities: Trading securities $ 23 $ 27 Hybrid securities 12 10 Total $ 35 $ 37 Included in equity securities: Hybrid securities $ 98 $ 105 Sales of available-for-sale fixed maturities and equity securities were as follows: Three Months Nine Months Ended Ended September 30, September 30, (In millions) 2007 2006 2007 2006 Proceeds from sales $ 297 $ 847 $ 682 $ 2,609 Gross gains from sales $ 1 $ 5 $ 20 $ 32 Gross losses from sales $ (6 ) $ (22 ) $ (9 ) $ (55 ) Review of Declines in Fair Value.Management regularly reviews available-for-sale fixed maturities and equity securities (excluding trading and hybrid securities) for impairment based on criteria that include: · length of time and severity of decline; · financial health and specific near term prospects of the issuer; · changes in the regulatory, economic or general market environment of the issuer’s industry or geographic region; and · ability and intent to hold until recovery. As of September 30, 2007, fixed maturities (primarily investment grade corporate bonds) with a decline in fair value from cost were as follows, including the length of time of such decline: Amortized Unrealized (In millions) Fair Value Cost Depreciation Fixed Maturities: One year or less: Investment grade $ 2,547 $ 2,615 $ (68 ) Below investment grade $ 155 $ 158 $ (3 ) More than one year: Investment grade $ 1,438 $ 1,482 $ (44 ) Below investment grade $ 37 $ 38 $ (1 ) The unrealized depreciation of investment grade fixed maturities is primarily due to increases in interest rates since purchase.There were no equity securities with a significant decline in fair value from cost as of September 30, 2007. The Company recorded pre-tax impairments in fixed maturities of $8 million for the third quarter and $17 million for the nine months ended September 30, 2007, compared with $1 million in the third quarter and $28 million for the nine months ended September 30, 2006. Mortgage Loans In connection with the Company’s investment strategy to enhance investment yields by selling senior participations, mortgage loans include loans that were originated with the intent to sell of $77 million as of September 30, 2007 and $124 million as of December 31, 2006. Other Long-term Investments As of September 30, 2007, the Company had commitments to contribute: · $240 million to limited liability entities that hold either real estate or loans to real estate entities; and · $224 million to entities that hold securities. 16 NOTE 10 – DEBT September 30, December 31, (In millions) 2007 2006 Short-term: Current maturities of long-term debt $ - $ 376 Short-term note payable - 6 Total short-term debt $ - $ 382 Long-term: Uncollateralized debt: 7% Notes due 2011 $ 222 $ 222 6.375% Notes due 2011 226 226 5.375% Notes due 2017 250 - 6.37% Note due 2021 78 78 7.65% Notes due 2023 100 100 8.3% Notes due 2023 17 17 7.875% Debentures due 2027 300 300 8.3% Step Down Notes due 2033 83 83 6.15%Notes due 2036 500 250 Other 17 18 Total long-term debt $ 1,793 $ 1,294 Under a universal shelf registration statement filed with the Securities and Exchange Commission (SEC) in 2006, the Company issued the following securities in March 2007: · $250 million of Notes bearing interest at the rate of 5.375% per year, which is payable on March 15 and September 15 of each year, beginning September 15, 2007.The Notes will mature on March 15, 2017; and · $250 million of Notes bearing interest at the rate of 6.150% per year, which is payable on May 15 and November 15 of each year, beginning May 15, 2007.The Notes will mature on November 15, 2036. The Company may redeem the Notes, at any time, in whole or in part, at a redemption price equal to the greater of: · 100% of the principal amount of the Notes to be redeemed; or · the present value of the remaining principal and interest payments on the Notes being redeemed discounted at the applicable Treasury Rate plus 15 basis points with respect to the 5.375% Notes and 25 basis points with respect to the 6.150% Notes. In addition, the Company has $500 million remaining under an effective shelf registration statement filed with the SEC, which may be issued as debt securities, equity securities or both.Management and the Board of Directors will consider market conditions and internal capital requirements when deciding whether the Company should issue new securities.There are no outstanding issuances under this registration statement as of September 30, 2007. In June 2007, the Company amended and restated its five year revolving credit and letter of credit agreement for $1.75 billion, which permits up to $1.25 billion to be used for letters of credit. The credit agreement includes options, which are subject to consent by the administrative agent and the committing bank, to increase the commitment amount up to $2.0 billion and to extend the term of the agreement. The Company entered into the agreement for general corporate purposes, including support for the issuance of commercial paper and to obtain statutory reserve credit for certain reinsurance arrangements. There were no amounts outstanding under the credit facility nor any letters of credit issued as of September 30, 2007. 17 NOTE 11 - ACCUMULATED OTHER COMPREHENSIVE LOSS Accumulated other comprehensive loss excludes amounts required to adjust future policy benefits for certain annuities. Changes in accumulated other comprehensive loss were as follows: Tax (Expense) After- (In millions) Pre-tax Benefit tax Three Months Ended September 30, 2007 Net unrealized appreciation, securities: Net unrealized appreciation on securities arising during the year $ 90 $ (33 ) $ 57 Plus: reclassification adjustment for losses included in net income 9 (3 ) 6 Reclassification due to sale of discontinued operations (23 ) 8 (15 ) Net unrealized appreciation, securities $ 76 $ (28 ) $ 48 Net unrealized depreciation, derivatives $ (2 ) $ 1 $ (1 ) Net translation of foreign currencies: Net translation of foreign currencies arising during the year $ 20 $ (7 ) $ 13 Reclassification due to sale of discontinued operations 8 (3 ) 5 Net translation of foreign currencies $ 28 $ (10 ) $ 18 Postretirement benefits liability adjustment: Net change due to valuation update $ - $ - $ - Plus:reclassification adjustment for amortization of net losses from past experience and prior service costs 24 (8 ) 16 Net postretirement benefits liability adjustment $ 24 $ (8 ) $ 16 2006 Net unrealized appreciation, securities: Net unrealized appreciation on securities arising during the year $ 218 $ (75 ) $ 143 Plus: reclassification adjustment for losses included in net income 19 (6 ) 13 Net unrealized appreciation, securities $ 237 $ (81 ) $ 156 Net unrealized appreciation, derivatives $ 16 $ (6 ) $ 10 Net translation of foreign currencies $ 21 $ (8 ) $ 13 Tax (Expense) After- (In millions) Pre-tax Benefit tax Nine Months Ended September 30, 2007 Net unrealized depreciation, securities: Implementation effect of SFAS No. 155 $ (18 ) $ 6 $ (12 ) Net unrealized depreciation on securities arising during the year (99 ) 34 (65 ) Reclassification due to sale of discontinued operations (23 ) 8 (15 ) Plus: reclassification adjustment for losses included in net income 6 (2 ) $ 4 Net unrealized depreciation, securities $ (134 ) $ 46 $ (88 ) Net unrealized depreciation, derivatives $ (17 ) $ 6 $ (11 ) Net translation of foreign currencies: Net translation of foreign currencies arising during the year $ 27 $ (9 ) $ 18 Reclassification due to sale of discontinued operations 8 (3 ) 5 Net translation of foreign currencies $ 35 $ (12 ) $ 23 Postretirement benefits liability adjustment: Net change due to valuation update $ 35 $ (12 ) $ 23 Plus:reclassification adjustment for amortization of net losses from past experience and prior service costs 71 (25 ) $ 46 Net postretirement benefits liability adjustment $ 106 $ (37 ) $ 69 2006 Net unrealized depreciation, securities: Net unrealized depreciation on securities arising during the year $ (57 ) $ 21 $ (36 ) Plus: reclassification adjustment for losses included in net income 38 (13 ) 25 Net unrealized depreciation, securities $ (19 ) $ 8 $ (11 ) Net unrealized appreciation, derivatives $ 1 $ - $ 1 Net translation of foreign currencies $ 39 $ (14 ) $ 25 Minimum pension liability adjustment $ (13 ) $ 4 $ (9 ) NOTE 12 – INCOME TAXES As discussed in Note 2, the Company implemented FIN 48 as of January 1, 2007.As a result, total unrecognized tax benefits at January 1, 2007 were $245 million, including $108 million that would impact net income if recognized.At September 30, 18 2007, total unrecognized tax benefits increased to $270 million, including $116 million that would impact net income if recognized. For the nine months ended September 30, 2007, the increase in total unrecognized tax benefits was $25 million, of which $8 million increased the effective tax rate and thereby decreased net income. The Company classifies net interest expense on uncertain tax positions andanyapplicable penalties as a component of income tax expense in Corporate, but excludes these amounts from the disclosed FIN 48 liability.At January 1, 2007, the Company had $11 million of accrued interest and accrued an additional $2 million through September 30, 2007, which was net of an $8 million benefit associated with the completion of an IRS examination. During the third quarter of 2007, the IRS completed its examination of the Company’s 2003 and 2004 tax years.As a result, the Company recorded net income of $25 million, primarily attributable to the recognition of previously unrecognized tax benefits, of which: · $23 million is reflected in continuing operations; and · $2 million is associated with the disposition of Lovelace Health Systems, Inc. in 2003, and is reflected in discontinued operations. Management does not expect a significant change in the level of unrecognized tax benefits over the next 12 months.Although the IRS recently completed its examination of the 2003 and 2004 tax years, there are two issues that remain in dispute and will proceed to the appeals level.Due to the nature of the appeals process, the timing of the resolution of these matters is uncertain. Review of the 2005 and 2006 tax years will commence later in 2007 and is expected to be completed by mid-2009.The Company conducts business in numerous state and foreign jurisdictions, and may be engaged in various audit proceedings at any given time.Generally, no further state or foreign audit activity for years prior to 2001 is expected. NOTE 13 – STOCK COMPENSATION All weighted average shares, per share amounts and references to stock compensation data for all periods presented have been adjusted to reflect the three-for-one stock split.See Note 4 for more information.Compensation cost and related tax benefits for stock options, restricted stock and deferred stock units were as follows: Three Months Nine Months Ended Ended September 30, September 30, (In millions) 2007 2006 2007 2006 Compensation cost $ 8 $ 10 $ 28 $ 33 Tax benefits $ 3 $ 4 $ 10 $ 12 Stock options granted and the average fair value at the date of grant were as follows: Three Months Nine Months Ended Ended September 30, September 30, (Options in thousands) 2007 2006 2007 2006 Options granted 3 50 1,635 1,643 Weighted average fair value of options granted $ 16.51 $ 12.67 $ 16.03 $ 14.57 The Company calculated the average fair value using the Black-Scholes option pricing model.The following assumptions were used: As of September 30, 2007 2006 Dividend yield 0.1 % 0.1 % Expected volatility 35.0 % 35.0 % Risk-free interest rate 4.7 % 4.6 % Expected option life 4 years 4.5 years The expected volatility reflects the Company’s past daily stock price volatility. The Company does not consider volatility implied in the market prices of traded options to be a good indicator of future volatility because remaining maturities of traded options are less than one year.In 2007, the expected option life reflects the Company’s historical experience excluding activity related to options granted under a replacement option feature.Prior to 2007, the Company developed the expected option life by considering certain factors, including assumptions used by other companies with comparable stock option plan features and the Company’s cancellation of a replacement option feature in June 2004. 19 Restricted stock granted and the average fair value at the date of grant were as follows: Three Months Nine Months Ended Ended September 30, September 30, (Grants in thousands) 2007 2006 2007 2006 Restricted stock granted 18 38 683 630 Weighted average fair value $ 51.45 $ 35.05 $ 47.12 $ 40.41 NOTE 14 – SEGMENT INFORMATION The Company’s operating segments generally reflect groups of related products, except for the International segment, which is generally based on geography.In accordance with accounting principles generally accepted in the United States of America, operating segments that do not require separate disclosure are combined.The Company measures the financial results of its segments using “segment earnings (loss)” which is defined as income (loss) from continuing operations excluding after-tax realized investment gains and losses. Beginning in 2007, the Company reports the results of the run-off retirement business in Other Operations.Prior periods have been restated to conform to this presentation. Summarized segment financial information was as follows: Three Months Nine Months Ended Ended September 30, September 30, (In millions) 2007 2006 2007 2006 Premiums and fees and other revenues Health Care $ 2,983 $ 2,815 $ 9,028 $ 8,288 Disability and Life 643 566 1,868 1,691 International 455 388 1,307 1,118 Run-off Reinsurance (10 ) (16 ) (17 ) (7 ) Other Operations 49 52 145 167 Corporate (15 ) (12 ) (40 ) (37 ) Total $ 4,105 $ 3,793 $ 12,291 $ 11,220 Income (loss) from continuing operations Health Care $ 173 $ 177 $ 509 $ 492 Disability and Life 69 58 197 180 International 49 31 131 104 Run-off Reinsurance 39 (6 ) (21 ) (22 ) Other Operations 35 30 85 81 Corporate (19 ) (22 ) (68 ) (39 ) Segment earnings 346 268 833 796 Realized investment gains, net of taxes 17 34 24 131 Income from continuing operations $ 363 $ 302 $ 857 $ 927 NOTE 15 – CONTINGENCIES AND OTHER MATTERS The Company, through its subsidiaries, is contingently liable for various financial guarantees provided in the ordinary course of business. Financial Guarantees Primarily Associated with the Sold Retirement Benefits Business Separate account assets are contractholder funds maintained in accounts with specific investment objectives. The Company records separate account liabilities equal to separate account assets.In certain cases, the Company guarantees a minimum level of benefits for retirement and insurance contracts, primarily associated with the sold retirement benefits business (which was sold in April 2004), written in separate accounts.The Company establishes an additional liability if management believes that the Company will be required to make a payment under these guarantees. 20 Except as noted below, these guarantees are fully reinsured by an affiliate of the buyer of the retirement benefits business: · The Company guarantees that separate account assets will be sufficient to pay certain retiree or life benefits.The sponsoring employers are primarily responsible for ensuring that assets are sufficient to pay these benefits and are required to maintain assets that exceed a certain percentage of benefit obligations.This percentage varies depending on the asset class within a sponsoring employer’s portfolio (for example, a bond fund would require a lower percentage than a riskier equity fund) and thus will vary as the composition of the portfolio changes.If employers do not maintain the required levels of separate account assets, the Company or an affiliate of the buyer has the right to redirect the management of the related assets to provide for benefit payments.As of September 30, 2007, employers maintained assets that exceeded the benefit obligations. Benefit obligations under these arrangements were $1.9 billion as of September 30, 2007.As of September 30, 2007, 75% of these guarantees are reinsured by an affiliate of the buyer of the retirement benefits business. There were no additional liabilities required for these guarantees as of September 30, 2007. Other Financial Guarantees Guaranteed minimum income benefit contracts.The Company's reinsurance operations, which were discontinued in 2000 and are now an inactive business in run-off mode, reinsured minimum income benefits under certain variable annuity contracts issued by other insurance companies. When annuitants elect to receive these minimum income benefits, the Company may be required to make payments based on changes in underlying mutual fund values and interest rates. The Company estimates the fair value of the assets and liabilities associated with these contracts using assumptions as to market returns and volatility of the underlying equity and bond mutual fund investments, interest rates, mortality, lapse, annuity election rates, and retrocessional credit risk. Annuitants have only recently been able to elect to receive these minimum income benefits due to the expiration of a contractual waiting period.The Company has been monitoring annuity election rate experience and, during the second quarter of 2007, increased its assumption related to annuity election rates resulting in a charge (net of reinsurance) of $75 million pre-tax.Also during the second quarter of 2007, the Company completed a review of lapse experience for these contracts.As a result of the review, the Company decreased its lapse assumption resulting in a charge (net of reinsurance) of $11 million pre-tax; because fewer annuitants are expected to lapse coverage, the Company's expected claims increase.In combination, the Company recognized in the second quarter of 2007 a total charge of $56 million after-tax ($86 million pre-tax) for these changes in long-term assumptions. The Company regularly evaluates each of the assumptions used in establishing these assets and liabilities by monitoring actual experience as it emerges over time and may change its estimates if actual experience or other evidence suggests that earlier assumptions should be revised.If actual experience differs from the assumptions used in estimating these assets and liabilities, the resulting change could have a material adverse effect on the Company’s consolidated results of operations, and in certain situations, could have a material adverse effect on the Company’s financial condition. The following provides information about the assumptions used in calculating the assets and liabilities for guaranteed minimum income benefits: · These liabilities represent estimates of the present value of net amounts expected to be paid, less the present value of net future premiums expected to be received.Included in net amounts expected to be paid is the excess of the expected value of the income benefits over the values of the annuitant’s accounts at the time of annuitization.The assets associated with these contracts represent receivables in connection with reinsurance that the Company has purchased from third parties (see below). · The market return assumption is 8-11% varying by equity fund type; 6-7% varying by bond fund type; and 5-6% for money market funds. · The volatility assumption is 14-23% varying by equity fund type; 5-7% varying by bond fund type; and 2-3% for money market funds. · The discount rate is 5.75%. 21 · The projected interest rate used to calculate the reinsured income benefits at the time of annuitization varies by economic scenario, reflects interest rates as of the valuation date, and has a long-term mean rate of 5-6% and a standard deviation of 12-13%. · The mortality assumption is 70% of the 1994 Group Annuity Mortality table, with 1% annual improvement beginning January 1, 2000. · The lapse rate assumption varies by contract from 2% to 17% and depends on the time since contract issue, the relative value of the guarantee and the differing experience by issuing company of the underlying variable annuity contracts. The annuity election rate assumption varies by contract and depends on the annuitant’s age, the relative value of the guarantee, and the differing experience by issuing company of the underlying variable annuity contracts.Immediately after the expiration of the waiting period, the assumed probability that an individual will annuitize their variable annuity contract ranges from 0% to 80%.For the second opportunity to elect the benefit, the assumed probability of election ranges from 0% to 45%.For each subsequent opportunity to elect the benefit, the assumed probability of election ranges from 0% to 25%. With respect to the second and subsequent election opportunities, actual experience data is just beginning to emerge and management’s estimates are based on this limited data. As of September 30, 2007, the Company had net liabilities of $300 million related to these contracts and net amounts recoverable from reinsurers of $182 million (including a net $21 million recoverable due for amounts that have already been paid by the Company).The Company had an additional liability of $27 million associated with the cost of reinsurance as of September 30, 2007.As of December 31, 2006, the Company had net liabilities of $88 million related to these contracts and net amounts recoverable from reinsurers of $46 million (net of $2 million payable for cash that has already been received by the Company).The Company had an additional liability of $47 million associated with the cost of reinsurance as of December 31, 2006. Management believes the current assumptions used to estimate reserves for these liabilities are appropriate. The Company is required to disclose the maximum potential undiscounted future payments for guarantees related to minimum income benefits.Under these guarantees, the future payment amounts are dependent on equity and bond market and interest rate levels prior to and at the date of annuitization election, which must occur within 30 days of a policy anniversary, after the appropriate waiting period.Therefore, the future payments are not fixed and determinable under the terms of the contract.Accordingly, the Company has estimated the maximum potential undiscounted future payments using hypothetical adverse assumptions, defined as follows: · No annuitants surrendered their accounts; and · All annuitants lived to elect their benefit; and · All annuitants elected to receive their benefit on the next available date (2007 through 2014); and · All underlying mutual fund investment values remained at the September 30, 2007 value of $2.9 billion, with no future returns. The maximum potential undiscounted payments that the Company would make under those assumptions would aggregate $654 million before reinsurance recoveries.The Company expects the amount of actual payments to be significantly less than this hypothetical undiscounted aggregate amount.The Company has retrocessional reinsurance from third parties in place which covers 55% of the exposures on these contracts. Certain other guarantees.The Company had indemnification obligations to lenders of up to $255 million as of September 30, 2007 related to borrowings by certain real estate joint ventures which the Company either records as an investment or consolidates. These borrowings, which are nonrecourse to the Company, are secured by the joint ventures’ real estate properties with fair values in excess of the loan amounts and mature at various dates beginning in the fourth quarter of 2007 through 2017.The Company’s indemnification obligations would require payment to lenders for any actual damages resulting from certain acts such as unauthorized ownership transfers, misappropriation of rental payments by others or environmental damages.Based on initial and ongoing reviews of property management and operations, the Company does not expect that payments will be required under these indemnification obligations.Any payments that 22 might be required could be recovered through a refinancing or sale of the assets.In some cases, the Company also has recourse to partners for their proportionate share of amounts paid.There were no liabilities required for these indemnification obligations as of September 30, 2007. As of September 30, 2007, the Company guaranteed that it would compensate the lessors for a shortfall of up to $44 million in the market value of certain leased equipment at the end of the lease.Guarantees of $28 million expire in 2012 and $16 million expire in 2016.The Company had no additional liabilities for these guarantees as of September 30, 2007. The Company had indemnification obligations as of September 30, 2007 in connection with acquisition and disposition transactions.These indemnification obligations are triggered by the breach of representations or covenants provided by the Company, such as representations for the presentation of financial statements, the filing of tax returns, compliance with law or the identification of outstanding litigation.These obligations are typically subject to various time limitations, defined by the contract or by operation of law, such as statutes of limitation.In some cases, the maximum potential amount due is subject to contractual limitations based on a percentage of the transaction purchase price, while in other cases limitations are not specified or applicable.The Company does not believe that it is possible to determine the maximum potential amount due under these obligations, since not all amounts due under these indemnification obligations are subject to limitation.There were no liabilities required for these indemnification obligations as of September 30, 2007. The Company does not expect that these guarantees will have a material adverse effect on the Company’s consolidated results of operations, liquidity or financial condition. Concentration of Risk South Korea represents the single largest geographic market for the Company's international businesses.South Korea generated 32% of International’s revenues for the third quarter and nine months ended September 30, 2007.South Korea generated 39% of International’s segment earnings for the third quarter and 44% for the nine months ended September 30, 2007.The Company’s international business in South Korea would be vulnerable to adverse consumer credit conditions and geopolitical and economic conditions in that country, which could have a significant impact on the Company's consolidated results. Regulatory and Industry Developments Employee benefits regulation.The business of administering and insuring employee benefit programs, particularly health care programs, is heavily regulated by federal and state laws and administrative agencies, such as state departments of insurance and the federal Departments of Labor and Justice, as well as the courts.Regulation and judicial decisions have resulted in changes to industry and the Company’s business practices and will continue to do so in the future.In addition, the Company's subsidiaries are routinely involved with various claims, lawsuits and regulatory and IRS audits and investigations that could result in financial liability, changes in business practices, or both.Health care regulation in its various forms could have an adverse effect on the Company's health care operations if it inhibits the Company's ability to respond to market demands or results in increased medical or administrative costs without improving the quality of care or services. Other possible regulatory and legislative changes or judicial decisions that could have an adverse effect on the Company’s employee benefits businesses include: · additional mandated benefits or services that increase costs; · legislation that would grant plan participants broader rights to sue their health plans; 23 · changes in public policy and in the political environment, which could affect state and federal law, including legislative and regulatory proposals related to health care issues, which could increase cost and affect the market for the Company's health care products and services, and pension legislation, which could increase pension cost; · changes in ERISA regulations resulting in increased application of varying state laws to benefit plan administration, thus increasing administrative burdens and costs; · additional restrictions on the use of prescription drug formularies and rulings from pending purported class action litigation, which could result in adjustments to or the elimination of the average wholesale price or “AWP” of pharmaceutical products as a benchmark in establishing certain rates, charges, discounts, guarantees and fees for various prescription drugs; · additional privacy legislation and regulations that interfere with the proper use of medical information for research, coordination of medical care and disease and disability management; · additional variations among state laws mandating the time periods and administrative processes for payment of health care provider claims; · legislation that would exempt independent physicians from antitrust laws; and · changes in federal laws, such as amendments that could affect the taxation of employer provided benefits. The employee benefits industry remains under scrutiny by various state and federal government agencies and could be subject to government efforts to bring criminal actions in circumstances that could previously have given rise only to civil or administrative proceedings. Litigation and Other Legal Matters Managed care litigation.In 2004, a Florida federal court handling multi-district health care litigation against the Company and several health care industry competitors approved a settlement agreement between the physician class and the Company.A dispute over disallowed claims under the settlement submitted by a representative of certain class member physicians is proceeding to arbitration.Separately, in April 2005, the court approved a settlement between the Company and the remaining plaintiffs, a class of non-physician health care professionals.In the fourth quarter of 2006, the Company received a $22 million pre-tax ($14 million after-tax) insurance recovery related to this litigation.In the first quarter of 2007, the Company received an additional $5 million pre-tax ($3 million after-tax) insurance recovery related to this litigation.The Company is pursuing recovery from one additional insurer. Broker compensation.Various regulators, including the New York and Connecticut Attorneys General and the Florida Office of Insurance Regulation, have been investigating insurance broker compensation. Some regulators have brought suit against certain insurance brokers, including Universal Life Resources (ULR), alleging, among other things, that these brokers sought rigged bids from, and steered business to, insurers with whom they had contingent compensation arrangements. Some of the Company's subsidiaries were included in one such lawsuit brought by the Insurance Commissioner of the State of California seeking injunctive relief against these contingent compensation practices. On July 9, 2007, the parties to this lawsuit entered into a nonmonetary settlement in which some of the Company’s subsidiaries agreed to maintain certain disclosure practices regarding contingent compensation.This settlement does not resolve the regulator’s claim for recovery of attorneys’ fees and costs.The Company is also providing information about ULR in connection with investigations by the U.S. Attorney’s Office for the Southern District of California and the San Diego District Attorney.On June 6, 2007, the Companyreceived a letter from the San Diego District Attorney, detailing its potential claims and penalties against the Company's subsidiaries, and outlining potential civil litigation.The Company denies the allegations and will vigorously defend itself in the event of 24 litigation.In addition, the Company provided information about another broker to the U.S. Department of Labor.The Company is cooperating with the inquiries and investigations. Separately, several purported class action lawsuits have been filed against brokers and insurance companies, including certain of the Company’s subsidiaries, asserting that contingent commissions are unlawful. These suits are now procedurally consolidated in a multi-district litigation proceeding in federal court in New Jersey.On April 5, 2007, the court granted the defendants’ motion and dismissed all of the federal antitrust, RICO and state law claims, leaving only certain ERISA fiduciary claims.The court permitted plaintiffs to file an amended complaint, which plaintiffs did on May 22, 2007.The defendants filed a motion to dismiss the federal antitrust, RICO and state law claims and a motion to dismiss and for summary judgment regarding the ERISA fiduciary claims.On August 31, 2007, the court granted the defendants’ motion to dismiss the federal antitrust claims.On September 28, 2007, the court granted the defendants’ motion to dismiss plaintiffs’ RICO claims.The court has not yet ruled on plaintiffs’ ERISA and state law claims.Discovery is stayed until the court reaches a decision whether plaintiffs may proceed.The Company denies the allegations and will vigorously defend itself in these cases. Amara cash balance pension plan litigation. Plaintiffs representing the Company’s Pension Plan participants affected by the 1998 conversion to a cash balance formula filed a class action lawsuit against the Company and the Company’s Pension Plan in December 2001.The plaintiffs allege various ERISA violations including among other things, that the Plan’s cash balance formula discriminates against older employees; the conversion resulted in a wear away period (during which the pre-conversion accrued benefit exceeded the post-conversion benefit); and these conditions are not adequately disclosed in the Plan.A non-jury trial began on September 11-15, 2006.Due to the court’s schedule, the proceedings were adjourned and then the trial was completed on January 25, 2007.Post-trial briefing is now complete and closing oral argument was heard August 23, 2007. Run-off reinsurance litigation.In connection with the Company’s run-off reinsurance operations described in Note 7 to the Consolidated Financial Statements, the Company purchased extensive retrocessional reinsurance for its Unicover contracts and also for some other segments of its non-Unicover business.The Company is involved in one retrocessional enforcement arbitration.Other disputes concerning retrocessional contracts have been substantially resolved or settled.
